Order, Supreme Court, Bronx County, entered February 3, 1975, denying defendant’s motion to dismiss the complaint, unanimously reversed, on the law, and said motion granted, without costs or disbursements. Plaintiff claims he was injured while in the performance of his duties for defendant due to the latter’s alleged negligence and violation of the Labor Law. Defendant, at the time, was insured for its liability to its employees as required by the Workmen’s Compensation Law. Indeed, it appears that plaintiff applied for and is currently receiving workmen’s compensation benefits. Under such circumstances, no action at law may be maintained against defendant-employer. (Noreen v Vogel & Bros., 231 NY 317; Cifolo v General Elec. Co., 305 NY 209, cert den 346 US 874.) Concur— Stevens, P. J., Markewich, Murphy, Capozzoli and Lane, JJ.